DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

NOTE: The office action mailed on 02/10/2022 is vacated and shall be replaced with this office action.


Applicant(s) Response to Official Action
The response filed on 01/19/2022 has been entered and made of record.

Withdraws Claim interpretation - 35 USC § 112(f)
Applicant's arguments see remarks page 7, Para 003 – Page 8, Para 001, filed 01/19/2022, with respect to claim 1, 3, 5, and 8 have been fully considered and are persuasive.  The claim interpretation under 35 USC § 112(f) for claim 1, 3, 5, and 8 have been withdrawn. 
Examiner withdraws the previously made claim interpretation under 112(f).

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by ANDO (WO2017159562) (hereinafter ANDO).
Note: US publication US20180354127A1, an equivalent of WO2017159562, is used as English translation for WO2017159562, and thereby US20180354127A1 is used for claim mapping.

Regarding Claim 1, ANDO meets the limitations as follows:
An element operation division device, comprising: a non-transitory storage medium; and a hardware processor coupled to the non-transitory storage medium [i.e. computer with memory, program stored in a storage device executing the program with processor to realize the functions disclosed in Fig. 2; Fig. 1-2, Para 0037] and configured to:  
acquire time-series information relating to actions of an operator, [i.e. storing/recording the time series data, that is data from the sensor at a predetermined interval from the start of to the end of plurality of intermediate state of the assembly task, as the task data, that is output of the sensors 101 at the time when the above task was performed is recorded by the task data recording unit 204; Fig. 2, 6-7, and associated text, 0078, 0082-0083, 0045, where start and end of intermediate task may be selected by the operator or automatically detected from the sensor data; Fig. 2-4, and associated text, Para 0052] 
  wherein the actions (i.e. operations) are associated with assembling a product which comprises a plurality of parts (i.e. components); [i.e. a task is envisioned in which three components 502a, 502b, and 502c with different lengths are attached to a base component 501 that has three holes; Fig. 5, and associated text, Para 0076]
detect, (i.e. classify) from the time-series information, a target action which is determined in advance in order that the target action is judged to correspond to an action of the actions to contact (i.e. attaching) or to separate a part of the plurality of parts; [i.e. through deep learning using time series data of a plurality of task samples a series of operations in the task are automatically classified into a specific number of partial operations; Para 0058, 0089, the predefined operations of attaching a plurality of components to a base component; Fig. 5, and associated text, Para 0076-0078]
associate each of multiple action information indicating the detected target action with an occurrence time of the target action and an identification information of one of the parts to generate target action information, [i.e. content of operations can be checked for respective items detected by the sensors. A name and an identification number may also be given to each partial operation so that the partial operations can be identified and checked in detail; Para 0070] wherein the start action information and the end action information are associated with the actions to contact or to separate a part of the plurality of parts; [i.e. start and end operation is associated with the  predefined operations of attaching a plurality of components to a base component; Fig. 5, and associated text, Para 0076-0078]
store, in the non-transitory storage medium, element operation information generated by associating start action information and end action information with respective element operations, wherein the start action information indicates an action of starting each of a plurality of the element operations in a series of operations, and the end action information indicates an action of ending each of the element operations; [i.e. task data recording unit stores the time series data fetched from the sensor 101 to the storage device from the start of the plurality intermediate operations till the end of plurality of intermediate operations; Fig. 6-7 and associated text, Para 0082-0083] and 
output, based on the target action information and the element operation information, data in which a start time and an end time of each of the element operations are associated with this element operation for each piece of identification information of the parts.[i.e. electronic file that records time series data of motion vectors in the optimum operation may be output, display a graph of the motion vectors on a screen; Para 0069-0070, 0089, moving image of the optimum operation and moving image of operation carried by operator are displayed with over all task time, partial operation Identification and respective time of partial operation associated with a star time and end time of the partial operation, and with the improvement notification. And output unit 211 may also output various kinds of data in the form of electronic files.; Fig. 14 and associated text, Para 0108-0110]

Regarding Claim 2, Note the Rejection for claim 1, wherein ANDO further discloses
The element operation division device according to claim 1, wherein the time-series information is time-series information output by at least one of an image sensor, a pressure sensor, a photoelectric sensor, and a line-of-sight detection sensor.  [i.e. A relationship between motion of the person 110 and surrounding objects can be sensed by analyzing a moving image captured by an image sensor (camera), rather than a sensor attached to the person 110.; Fig. 1, and associated text, Para 0039-0040]

Regarding Claim 3, Note the Rejection for claim 1 and 2, wherein ANDO further discloses
The element operation division device according to claim 2, wherein when the time-series information is output by the image sensor, the detection unit detects the target action based on a position on an image at which a hand of the operator is present.  [i.e. A relationship between motion of the person 110 and surrounding objects can be sensed by analyzing a moving image captured by an image sensor (camera); Para 0039]

Regarding claim 6-8, the claim(s) recites analogous limitations to claim 1 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 6-8, ANDO meet the claim limitations as set forth in claim 1. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDO (WO2017159562) (hereinafter ANDO) and further in view of Angell et al. (US20090070163A1)  (hereinafter Angell).
Note: US publication US20180354127A1, an equivalent of WO2017159562, is used as English translation for WO2017159562, and thereby US20180354127A1 is used for claim mapping.

Regarding Claim 4, Note the Rejection for claim 1 and 2, wherein ANDO does not explicitly disclose the following claim limitations:
The element operation division device according to claim 2, wherein when the time-series information is detected by the pressure sensor, the detection unit detects the target action based on a position on an operation table corresponding to a pressure sensor in which a pressure value has changed among a plurality of pressure sensors arranged on the operation table and a change state of the pressure value.  
However, in the same field of endeavor Angell discloses the deficient claim limitations, as follows:
The element operation division device according to claim 2, wherein when the time-series information is detected by the pressure sensor, the detection unit detects the target action based on a position on an operation table (i.e. sidewalk, floor mat, parking lot) corresponding to a pressure sensor in which a pressure value has changed among a plurality of pressure sensors arranged on the operation table and a change state of the pressure value. [i.e. sensor, for gathering time series event data associated with the performance of a worker regarding a task such as picking up a product, putting it on a pallet, may include a camera, a pressure sensor, a motion sensor, a motion detection by photo-sensor; Para 0009, 0031, 0036-0038, a pressure sensor for gathering event data associated with the performance of a particular task at facility for detecting a change in weight or mass associated with the pressure sensor, where pressure senor may be embedded in any appropriate location such as sidewalk, floor mat , parking lot or any other work associated location.; Para 0031, 0037]
ANDO discloses acquiring time series information regarding the movement of a worker or tool corresponding to a task using a different type of sensors. Angell discloses a various types of sensors including image sensor, a photo-sensor and/or pressure sensor, to acquire the time series information for the movement of the worker or object regarding a task performed by the worker using a tool, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of ANDO and Angell would provide an expected result thereby resulting in the claimed invention.
 Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by ANDO add the teachings of Angell as above, in order for gathering event data associated with the performance of a particular task. [Angell: Para 0031]

Regarding Claim 5, Note the Rejection for claim 1 and 2, wherein Angell further discloses
The element operation division device according to claim 2, wherein when the time-series information is detected by the photoelectric sensor, the detection unit detects the target action based on a position on an operation table corresponding to a photoelectric sensor in which an output signal has changed among a plurality of photoelectric sensors arranged on the operation table. [i.e. time series information for an event data associated with the performance of a task may be gathered from a motion detector using a photo-sensor where object breaks the or interrupts the beam of light to the photo sensor; Para 0033, 0036]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488